DETAILED ACTION
Response to Amendment
	The Amendment filed April 1, 2022 has been entered. Claims 24-44 remain pending in the application. Applicant's amendments to the claims have overcome the claim objections previously set forth in the Non-Final Office Action mailed December 21, 2021. Applicant’s filing of a terminal disclaimer on April 1, 2021 overcomes the rejection of the claims under nonstatutory double patenting.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 24-44 are allowed.
The following is the examiner’s statement of reasons for allowance:
The examiner agrees with the statements made on pages 13-15 of the Remarks, filed December 21, 2021, and adopts this reasoning. The prior art of Tsirkin et al. (US 2018/0239715), fails to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. The prior art does not disclose “associate a first set of physical addresses with a configuration space of the I/O interface; associate the first set of physical addresses with a set of guest space virtual addresses that are accessible by the virtual machine; and control the I/O interface via a device driver operating in the virtual machine by performing one or more memory operations to the first set of physical addresses based on the association of the first set of physical addresses with the configuration space of the I/O interface and the set of guest space virtual addresses.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed April 1, 2022, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137